UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07876 Templeton China World Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. AIA GROUP LTD. Meeting Date:MAY 12, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:1299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mohamed Azman Yahya as Director Management For For 4 Elect Edmund Sze-Wing Tse as Director Management For For 5 Elect Jack Chak-Kwong So as Director Management For For 6 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 7A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7B Authorize Repurchase of Issued Share Capital Management For For 7C Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For ALIBABA GROUP HOLDING LIMITED Meeting Date:OCT 13, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel Yong Zhang as Director Management For Against 1.2 Elect Chee Hwa Tung as Director Management For For 1.3 Elect Jerry Yang as Director Management For For 1.4 Elect Wan Ling Martello as Director Management For For 1.5 Elect Eric Xiandong Jing as Director Management For Against 2 Ratify PricewaterhouseCoopers as Auditors Management For For ANTA SPORTS PRODUCTS LTD. Meeting Date:APR 06, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:2020 Security ID:G04011105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Elect Wang Wenmo as Director Management For For 5 Elect Wu Yonghua as Director Management For For 6 Elect Lu Hong Te as Director Management For Against 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against 12 Adopt New Share Option Scheme and Terminate Existing Share Option Scheme Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:MAY 26, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Chang Chen-kuen as Director Management For For 3b Elect Lin Seng-chang as Director Management For For 3c Elect Lee Kao-chao as Director Management For For 3d Elect Wang Wei as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BBMG CORPORATION Meeting Date:AUG 15, 2016 Record Date:JUL 15, 2016 Meeting Type:SPECIAL Ticker:2009 Security ID:Y076A3105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Increase Agreement and Equity Transfer Agreement and Related Transactions Management For For 2 Approve Share Issuance and Asset Purchase Agreement, Equity Entrustment Agreement and Related Transactions Management For For 3 Approve Performance Compensation in Connection to Share Issuance and Asset Purchase Agreement, Equity Entrustment Agreement and Related Transactions Shareholder For For 4 Amend Articles of Association Shareholder None For BBMG CORPORATION Meeting Date:MAY 17, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:2009 Security ID:Y076A3105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Board Management For For 3 Approve Audited Accounts Management For For 4 Approve Profit Distribution Proposal Management For For 5 Approve Remuneration Plan of the Executive Directors Management For For 6 Appoint Ernst & Young Hua Ming Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Guarantee Authorization to Subsidiaries Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Approve Issuance of Medium-Term Notes Management For For 10 Approve Issuance of Super Short-Term Notes Management For For 11 Approve Extension of Validity Period of the Resolutions in Relation to the Issuance of Corporate Bonds Management For For 12 Approve Adjustment to the Project of BBMG International Logistics Park Under the 2013 Proposed Placing by the Company Shareholder None For 13 Approve Proposed Commencement of Debt Financing Plan of the Company Shareholder None For 14 Approve Proposed Commencement of Asset Securitization of Rental Income Rights by the Company Shareholder None For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Consolidated Audited Financial Statements and Auditor's Report Management For For 4 Approve Ruihua Certified Public Accountants LLP as Auditors and Authorize the Audit Committee of the Board to Fix Their Remuneration Management For For 5 Approve 2016 Profit Distribution and Payment of Final Dividend Management For For 6 Elect Fu Yanjun as Superviser Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Short Term Debentures in the PRC Management For Against 10 Approve Amendments to the Articles of Association Management For Against BEIJING JINGKELONG CO LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued Share Capital Management For For BOC HONG KONG (HOLDINGS) LTD. Meeting Date:JUN 28, 2017 Record Date:JUN 21, 2017 Meeting Type:ANNUAL Ticker:2388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Tian Guoli as Director Management For Against 3b Elect Chen Siqing as Director Management For Against 3c Elect Li Jiuzhong as Director Management For For 3d Elect Cheng Eva as Director Management For For 3e Elect Choi Koon Shum as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Ernst & Young as Auditor and Authorize Board or Duly Authorized Committee of the Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against BOC HONG KONG (HOLDINGS) LTD. Meeting Date:JUN 28, 2017 Record Date:JUN 21, 2017 Meeting Type:SPECIAL Ticker:2388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Continuing Connected Transactions and the New Caps Management For For CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAR 14, 2017 Record Date:MAR 09, 2017 Meeting Type:SPECIAL Ticker:1038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consortium Formation Agreement and Related Transactions Management For For CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAY 10, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:1038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chan Loi Shun as Director Management For Against 3.2 Elect Chen Tsien Hua as Director Management For Against 3.3 Elect Sng Sow-mei (Poon Sow Mei) as Director Management For Against 3.4 Elect Colin Stevens Russel as Director Management For Against 3.5 Elect Lan Hong Tsung as Director Management For Against 3.6 Elect George Colin Magnus as Director Management For For 3.7 Elect Paul Joseph Tighe as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For Against 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against 6 Change English Name and Adopt Chinese Name as Dual Foreign Name Management For For CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAR 14, 2017 Record Date:MAR 09, 2017 Meeting Type:SPECIAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction Between the Company and Cheung Kong Infrastructure Holdings Limited Pursuant to the Consortium Formation Agreement Management For For CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Li Tzar Kuoi, Victor as Director Management For For 3.2 Elect Kam Hing Lam as Director Management For Against 3.3 Elect Chung Sun Keung, Davy as Director Management For Against 3.4 Elect Cheong Ying Chew, Henry as Director Management For Against 3.5 Elect Colin Stevens Russel as Director Management For For 3.6 Elect Donald Jeffrey Roberts as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 15, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of Supervisors Management For For 3 Approve 2016 Final Financial Accounts Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve Budget of 2017 Fixed Assets Investment Management For For 6 Approve Remuneration Distribution and Settlement Plan for Directors in 2015 Management For For 7 Approve Remuneration Distribution and Settlement Plan for Supervisors in 2015 Management For For 8 Elect Malcolm Christopher McCarthy as Director Management For For 9 Elect Feng Bing as Director Management For For 10 Elect Zhu Hailin as Director Management For For 11 Elect Wu Min as Director Management For For 12 Elect Zhang Qi as Director Management For For 13 Elect Guo You as Supervisor Management For For 14 Approve PricewaterhouseCoopers Zhong Tian LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 1 Approve Issuance of Eligible Tier-2 Capital Instruments Management For For 2 Approve Amendments to Articles of Association Management For Against 3 Amend Rules of Procedures Regarding General Meetings of Shareholders' General Meetings Management For For 4 Amend Rules of Procedures for the Board of Directors Management For For 5 Amend Rules of Procedures for the Board of Supervisors Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:JUN 12, 2017 Record Date:JUN 06, 2017 Meeting Type:ANNUAL Ticker:688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Yan Jianguo as Director Management For For 3b Elect Nip Yun Wing as Director Management For For 3c Elect Chang Ying as Director Management For For 3d Elect Lam Kwong Siu as Director Management For For 3e Elect Fan Hsu Lai Tai, Rita as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Financial Reports Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2017 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Elect Li Yunpeng as Director Management For For 10 Elect Zhao Dong as Supervisor Shareholder For For 11 Amend Articles of Association and Rules of Procedures of Board Meetings Management For For 12 Approve Overseas Listing Plan of Sinopec Marketing Co., Ltd. Management For For 13 Approve Compliance of Overseas Listing of Sinopec Marketing Co., Ltd. with the Circular on Issues in Relation to Regulating Overseas Listing of Subsidiaries of Domestic-Listed Companies Management For For 14 Approve Undertaking of the Company to Maintain its Independent Listing Status Management For For 15 Approve Description of the Sustainable Profitability and Prospects of the Company Management For For 16 Authorize Board to Deal with Overseas Listing Matters of Sinopec Marketing Co., Ltd. Management For For 17 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:SEP 19, 2016 Record Date:AUG 19, 2016 Meeting Type:SPECIAL Ticker:1138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Chinese Name Management For For 2 Approve Amendments to Articles of Association Management For For 3 Approve Provision of Guarantees to Subsidiaries Management For For 4.1 Elect Liu Hanbo as Director Shareholder For For 4.2 Elect Lu Junshan as Director Shareholder For For 4.3 Elect Feng Boming as Director Shareholder For For 4.4 Elect Zhang Wei as Director Shareholder For For 4.5 Elect Lin Honghua as Director Shareholder For For 5 Elect Weng Yi as Supervisor Shareholder For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:MAR 16, 2017 Record Date:FEB 13, 2017 Meeting Type:SPECIAL Ticker:1138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision for Liabilities in Respect of Estimated Losses on Chartering Contracts Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:AUG 02, 2016 Record Date:JUL 26, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve External Donations Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:AUG 31, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Purpose for Implementing Stock Option Incentive Plan Management For For 1.2 Approve Management Institution for Stock Option Incentive Plan Management For For 1.3 Approve Criteria to Select Plan Participants Management For For 1.4 Approve Source, Number and Allocation of Underlying Stocks Management For For 1.5 Approve Validity Period, Granting Date, Waiting Period, Vesting Date and Lock-up Period of Stock Option Incentive Plan Management For For 1.6 Approve Exercise Price and Price-setting Basis Management For For 1.7 Approve Granting Conditions and Vesting Conditions of Stock Option Management For For 1.8 Approve Adjustment Methods and Procedures for Stock Option Incentive Plan Management For For 1.9 Approve Accounting Treatment Management For For 1.10 Approve Procedures for Granting Stock Option and Incentive Rights Management For For 1.11 Approve Respective Rights and Obligations of Company and Incentive Targets Management For For 1.12 Approve How to Implement the Restricted Stock Incentive Plan When There Are Changes for the Company and Incentive Objects Management For For 1.13 Approve Other Significant Matters Management For For 2 Approve Methods to Assess the Performance of Plan Participants (Revised) Management For For 3 Approve Authorization of the Board to Handle All Related Matters Management For For 4 Approve Related Party Transaction in Connection with Stock Option Incentive Plan Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:NOV 15, 2016 Record Date:NOV 08, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Yuzui Motor City Own-brand Multi-purpose Vehicle Capability Project Management For For 2 Approve Appointment of 2016 Financial Auditor Management For For 3 Approve Appointment of 2016 Internal Control Auditor Management For For 4 Approve Merger by Absorption Management For For 5 Approve Amendments to Articles of Association Management For For 6 Amend Related-Party Transaction Management System Management For Against CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Summary Management For For 4 Approve Financial Statements and 2017 Financial Budget Report Management For For 5 Approve Profit Distribution Management For For 6 Approve 2017 Daily Related-party Transactions Management For For 7 Approve 2017 Investment Plan Management For For 8 Approve 2017 Financing Plan Management For For 9 Approve to Adjust the Allowance of Independent Directors Management For For 10 Approve Signing of Financial Service Agreement with China South Industries Group Finance Co., Ltd. Management For Against 11 Approve Signing of Financial Service Agreement with Changan Automobile Finance Co., Ltd. Management For Against 12 Approve Energy Construction Project Management For For 13 Approve Liquidation of Wholly-owned Subsidiary Management For For CK HUTCHISON HOLDINGS LIMITED Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Kam Hing Lam as Director Management For Against 3b Elect Edith Shih as Director Management For Against 3c Elect Chow Kun Chee, Roland as Director Management For Against 3d Elect Chow Woo Mo Fong, Susan as Director Management For Against 3e Elect Cheng Hoi Chuen, Vincent as Director Management For Against 3f Elect Lee Wai Mun, Rose as Director Management For Against 3g Elect William Shurniak as Director Management For For 3h Elect Wong Chung Hin as Director Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CNOOC LTD. Meeting Date:DEC 01, 2016 Record Date:NOV 23, 2016 Meeting Type:SPECIAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Non-exempt Continuing Connected Transactions Management For For 2 Approve Proposed Caps for Each Category of the Non-exempt Continuing Connected Transactions Management For For CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:JUL 18, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Adopt Chinese Name Management For For COSCO SHIPPING ENERGY TRANSPORTATION CO., LTD. Meeting Date:JUN 08, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:1138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Annual Report Management For For 2 Approve 2016 Audited Financial Statements Management For For 3 Approve 2016 Final Dividend Management For For 4 Approve 2016 Report of the Board of Directors Management For For 5 Approve 2016 Report of the Supervisory Committee Management For For 6 Approve Remuneration of Directors and Supervisors Management For For 7A Approve Baker Tilly China Certified Public Accountants as Domestic Auditor Management For For 7B Approve Baker Tilly Hong Kong Limited Certified Public Accountants as International Auditor Management For For 7C Approve Baker Tilly China as Internal Control Auditor Management For For 8 Approve Guarantee for China Shipping Development (Hong Kong) Marine Co., Limited and Related Transactions Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:OCT 12, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Master Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions Management For Against COSCO SHIPPING PORTS LIMITED Meeting Date:MAR 10, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction Agreement and the Strategic Co-operation Agreement and Related Transactions Management For For 2 Elect Feng Boming as Director Management For Against 3 Elect Zhang Wei as Director Management For Against 4 Elect Chen Dong as Director Management For Against 5 Elect Chan Ka Lok as Director Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Deng Huangjun as Director Management For For 3.1b Elect Xu Zunwu as Director Management For For 3.1c Elect Wong Tin Yau, Kelvin as Director Management For For 3.1d Elect Fan Hsu Lai Tai, Rita as Director Management For Against 3.1e Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 22, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:1828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Zhang Jijing as Director Management For For 3b Elect Lai Ni Hium as Director Management For For 3c Elect Hsu Hsung, Adolf as Director Management For For 3d Elect Yeung Yue Man as Director Management For For 3e Elect Woo Chin Wan, Raymond as Director Management For For 3f Elect Lee Tak Wah as Director Management For For 3g Elect Fung Kit Yi, Kitty as Director Management For For 4 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Neil Galloway as Director Management For Abstain 3 Re-elect Sir Henry Keswick as Director Management For Against 4 Re-elect Simon Keswick as Director Management For Against 5 Re-elect Dr George Koo as Director Management For Against 6 Elect Yiu Kai Pang as Director Management For Against 7 Approve Directors' Fees Management For For 8 Ratify Auditors and Authorise Their Remuneration Management For For 9 Authorise Issue of Equity with and without Pre-emptive Rights Management For For DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JUN 16, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve International Auditors' Report and Audited Financial Statements Management For For 4 Approve Profit Distribution Plan and Authorize Board to Handle All Matters in Relation to the Company's Distribution of Final Dividend Management For For 5 Authorize Board to Handle All Matters in Relation to the Company's Distribution of Interim Dividend Management For For 6 Approve PricewaterhouseCoopers as International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 8 Approve Adjustment of the Cap of Continuing Connected Transaction Management For Against 9 Approve Removal of Ma Liangjie as Supervisor Management For For 10 Elect Wen Shuzhong as Supervisor Management For For 11 Approve Resignation of Tong Dongcheng as Director Management For For 12 Approve Resignation of Ouyang Jie as Director Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against GCL-POLY ENERGY HOLDINGS LTD. Meeting Date:FEB 09, 2017 Record Date:FEB 08, 2017 Meeting Type:SPECIAL Ticker:3800 Security ID:G3774X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Coal Purchase Framework Agreement, Annual Caps and Related Transactions Management For For 2 Approve Wafer Products Supply Framework Agreement, Annual Cap and Related Transactions Management For For GCL-POLY ENERGY HOLDINGS LTD. Meeting Date:MAY 24, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:3800 Security ID:G3774X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Zhu Zhanjun as Director Management For For 2.2 Elect Zhu Yufeng as Director Management For Against 2.3 Elect Sun Wei as Director Management For For 2.4 Elect Yeung Man Chung, Charles as Director Management For For 2.5 Elect Yip Tai Him as Director Management For For 2.6 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against GINKO INTERNATIONAL CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:8406 Security ID:G39010106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 5 Amend Rules and Procedures for Election of Directors and Supervisors Management For For 6 Amend Procedures for Endorsement and Guarantees Management For For 7 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For GREEN SEAL HOLDING LIMITED Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:1262 Security ID:G40971106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Approve Cash Capital Increase by Issuance of Ordinary Shares Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Amend Articles of Association Management For For HON HAI PRECISION INDUSTRY CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:2317 Security ID:Y36861105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For HOPEWELL HOLDINGS LTD. Meeting Date:OCT 26, 2016 Record Date:OCT 18, 2016 Meeting Type:ANNUAL Ticker:54 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Gordon Ying Sheung Wu as Director Management For For 3a2 Elect Thomas Jefferson Wu as Director Management For For 3a3 Elect William Wing Lam Wong as Director Management For Against 3a4 Elect Carmelo Ka Sze Lee as Director Management For Against 3a5 Elect Ahito Nakamura as Director Management For For 3b Approve Directors' Fees Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against 5d Approve Grant of Options Under the Share Option Scheme Management For Against HUANENG RENEWABLES CORPORATION LTD. Meeting Date:DEC 08, 2016 Record Date:NOV 08, 2016 Meeting Type:SPECIAL Ticker:958 Security ID:Y3739S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Conduct of the Deposit Transactions Including the Relevant Proposed Annual Caps Under the Deposit and Loan Services Framework Agreement Management For Against HUANENG RENEWABLES CORPORATION LTD. Meeting Date:JUN 22, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:00958 Security ID:Y3739S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve External Auditor's Fees Management For For 6 Approve KPMG and KPMG Huazhen LLP as International and Domestic Auditors Respectively Management For For 7a Elect Cao Shiguang as Director Management For For 7b Elect Lu Fei as Director Management For For 7c Elect Sun Deqiang as Director Management For For 7d Elect Dai Xinmin as Director Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Approve Issue of Debt Financing Instruments for the Years 2017 and 2018 Management For Against 10 Approve Amendments to Articles of Association Shareholder For For HUAXIN CEMENT CO., LTD. Meeting Date:NOV 09, 2016 Record Date:NOV 04, 2016 Meeting Type:SPECIAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Signing of Asset Transfer Agreement Management For For 2 Approve Authorization of the Board to Handle Matters on the Transfer Agreement Management For For 3.01 Elect Ron Wirahadiraksa as Non-independent Director Management For For 3.02 Elect Daniel Bach as Non-independent Director Management For For HUAXIN CEMENT CO., LTD. Meeting Date:DEC 02, 2016 Record Date:NOV 29, 2016 Meeting Type:SPECIAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantee to Yunnan Lafarge Construction Material Investment Co., Ltd and Chongqing Lafarge Ruian Diwei Cement Co., Ltd Management For For HUAXIN CEMENT CO., LTD. Meeting Date:APR 20, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Financial Statements and 2017 Financial Budget Report Management For For 4 Approve 2016 Profit Distribution Management For For 5 Approve Re-appointment of Auditor Management For For 6 Approve Issuance of Medium-term Notes Management For For 7 Elect Martin Kriegner as Director Management For For 8 Approve Long-Term Incentive Plan Management For Against INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:NOV 29, 2016 Record Date:OCT 28, 2016 Meeting Type:SPECIAL Ticker:1398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gu Shu as Director Management For For 2 Elect Sheila Colleen Bair as Director Management For For 3 Approve 2015 Remuneration Plan to Directors and Supervisors Management For For 4 Elect Wang Jingdong as Director Shareholder For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JUN 27, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:1398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Work Report of the Board of Directors Management For For 2 Approve 2016 Work Report of the Board of Supervisors Management For For 3 Approve 2016 Audited Accounts Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve 2017 Fixed Asset Investment Budget Management For For 6 Approve KPMG Huazhen LLP as the Domestic External Auditor and KPMG as the International External Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Elect Ye Donghai as Director Shareholder For For 8 Elect Mei Yingchun as Director Shareholder For For 9 Elect Dong Shi as Director Shareholder For For 10 Amend Articles of Association Shareholder For Against JIANGLING MOTORS CORP. LTD Meeting Date:AUG 12, 2016 Record Date:AUG 05, 2016 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Xiao Dawei as Non-independent Director Shareholder None For JIANGLING MOTORS CORP. LTD Meeting Date:MAY 18, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 29, 2017 Record Date:JUN 21, 2017 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements Management For For 4 Approve Profit Distribution Management For For 5 Approve Shareholder Return Plan in the Next Three Years Management For For 6.01 Elect Qiu Tiangao as Independent Director Shareholder None For 6.02 Elect Peter Fleet as Independent Director Shareholder None For 6.03 Elect David Johnson as Independent Director Shareholder None For 6.04 Elect Fan Xin as Independent Director Shareholder None For 6.05 Elect Xiong Chunying as Independent Director Shareholder None For 6.06 Elect Yuan Mingxue as Independent Director Shareholder None For 7.01 Elect Li Xianjun as Independent Director Shareholder None For 7.02 Elect Lu Song as Independent Director Shareholder None For 7.03 Elect Wang Kun as Independent Director Shareholder None For 8.01 Elect Zhu Yi as Supervisor Shareholder None For 8.02 Elect Liu Qing as Supervisor Shareholder None For 8.03 Elect Zhang Jian as Supervisor Shareholder None For MERIDA INDUSTRY CO., LTD. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:9914 Security ID:Y6020B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Amendments to Articles of Association Management For For NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:DEC 07, 2016 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:2689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend and Special Dividend Management For For 3a1 Elect Cheung Yan as Director Management For For 3a2 Elect Liu Ming Chung as Director Management For For 3a3 Elect Zhang Yuanfu as Director Management For Against 3a4 Elect Tam Wai Chu, Maria as Director Management For Against 3a5 Elect Ng Leung Sing as Director Management For Against 3a6 Elect Lam Yiu Kin as Director Management For Against 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:JUN 29, 2017 Record Date:JUN 27, 2017 Meeting Type:SPECIAL Ticker:2689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Longteng Packaging Materials and Chemicals Purchase Agreement, Proposed Annual Caps and Related Transactions Management For For 2 Approve Hong Kong International Paper Chemicals Purchase Agreement, Proposed Annual Caps and Related Transactions Management For For 3 Approve Longteng Packaging Paperboard Supply Agreement, Proposed Annual Caps and Related Transactions Management For For 4 Approve Taicang Packaging Paperboard Supply Agreement, Proposed Annual Caps and Related Transactions Management For For 5 Approve Honglong Packaging Paperboard Supply Agreement, Proposed Annual Caps and Related Transactions Management For For 6 Approve ACN Recovered Paper Purchase Agreement, Proposed Annual Caps and Related Transactions Management For For 7 Approve Tianjin ACN Wastepaper Purchase Agreement, Proposed Annual Caps and Related Transactions Management For For PETROCHINA COMPANY LIMITED Meeting Date:OCT 20, 2016 Record Date:SEP 19, 2016 Meeting Type:SPECIAL Ticker:857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Jianhua as Director Management For Against PETROCHINA COMPANY LIMITED Meeting Date:JUN 08, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends Management For For 6 Approve KPMG Huazhen as Domestic Auditors and KPMG as International Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Approve Issuance of Debt Financing Instruments Management For For 9.1 Elect Wang Yilin as Director Shareholder For For 9.2 Elect Wang Dongjin as Director Shareholder For For 9.3 Elect Yu Baocai as Director Shareholder For Against 9.4 Elect Liu Yuezhen as Director Shareholder For For 9.5 Elect Liu Hongbin as Director Shareholder For For 9.6 Elect Hou Qijun as Director Shareholder For For 9.7 Elect Duan Liangwei as Director Shareholder For For 9.8 Elect Qin Weizhong as Director Shareholder For For 9.9 Elect Lin Boqiang as Director Shareholder For For 9.10 Elect Zhang Biyi as Director Shareholder For For 9.11 Elect Elsie Leung Oi-sie as Director Shareholder For For 9.12 Elect Tokuchi Tatsuhito as Director Shareholder For For 9.13 Elect Simon Henry as Director Shareholder For For 10.1 Elect Xu Wenrong as Supervisor Shareholder For For 10.2 Elect Zhang Fengshan as Supervisor Shareholder For For 10.3 Elect Jiang Lifu as Supervisor Shareholder For For 10.4 Elect Lu Yaozhong as Supervisor Shareholder For For PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:JUN 16, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:2318 Security ID:Y69790106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Annual Report and its Summary Management For For 4 Approve 2016 Report of the Auditors and the Audited Financial Statements Management For For 5 Approve 2016 Profit Distribution Plan and Distribution of Final Dividends Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Elect Ouyang Hui as Director Management For For 8 Approve Autohome Inc. Share Incentive Plan Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of Debt Financing Instruments Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:DEC 23, 2016 Record Date:NOV 22, 2016 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Continuing Connected Transactions Under the New Cinema Box Office Income Sharing Framework Agreement and the Proposed 2017-2019 Annual Caps Management For For 2.1 Elect Xu Niansha as Director Shareholder For For 2.2 Elect Zhang Xi as Director Shareholder For For 2.3 Elect Jiang Yingchun as Director Shareholder For For 2.4 Elect Hu Jiaquan as Director Shareholder For For 2.5 Elect Wang Lin as Director Shareholder For For 2.6 Elect Wang Keling as Director Shareholder For For 2.7 Elect Li Boqian as Director Shareholder For For 2.8 Elect Li Xiaohui as Director Shareholder For For 2.9 Elect Yip Wai Ming as Director Shareholder For For 3.1 Elect Chen Yuwen as Supervisor Shareholder For For 3.2 Elect Huang Geming as Supervisor Shareholder For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Annual Report Management For For 2 Approve 2016 Report of the Board of Directors Management For For 3 Approve 2016 Report of the Board of Supervisors Management For For 4 Approve 2016 Financial Report Management For For 5 Approve 2016 Dividend Distribution Plan Management For For 6 Approve 2017 Financial Budget Management For For 7 Approve 2017 Financing Loans Management For For 8 Approve 2017 Provision of Guarantee for Subsidiaries Management For Against 9 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditor and KPMG as International Auditor and to Fix Their Remuneration Management For For 10.1 Approve Acquisition of Subject Equity Interest of Beijing Auction Management For For 10.2 Approve Acquisition of Subject Equity Interest of Hong Kong Auction Management For For 11 Approve General Mandate to the Board of Directors to Issue Overseas Bonds Management For For 12.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 12.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 12.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For 13 Approve Amendments to the Articles of Association Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 1.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 1.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For PRESIDENT CHAIN STORE CORP. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:2912 Security ID:Y7082T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Management For For 6 Approve Release of Restrictions of Competitive Activities of Appointed Directors and Representatives Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:OCT 20, 2016 Record Date:OCT 11, 2016 Meeting Type:SPECIAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhou Jun as Director Management For For 2 Amend Articles of Association Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:JUN 23, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Annual Report Management For For 4 Approve 2016 Final Accounts Report Management For For 5 Approve 2017 Financial Budget Management For For 6 Approve 2016 Profit Distribution Plan Management For For 7 Approve Proposal Regarding Payment of Auditor's Fees for 2016 Management For For 8 Approve Auditors Management For For 9 Approve Proposal Regarding External Guarantees for 2017 Management For For 10 Approve Amendments to the Commitment Regarding the Shares Held by Employees and the Employee Share Ownership Committee Management For For 11 Approve Issuance of Debt Financing Products Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:JUL 26, 2016 Record Date:JUN 24, 2016 Meeting Type:SPECIAL Ticker:107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.01 Elect Zhou Liming as Director Management For For 1.02 Elect Gan Yongyi as Director Management For For 1.03 Elect Zheng Haijun as Director Management For For 1.04 Elect Tang Yong as Director Management For Against 1.05 Elect Huang Bin as Director Management For For 1.06 Elect Wang Shuanming as Director Management For For 1.07 Elect Luo Maoquan as Director Management For For 1.08 Elect Ni Shilin as Director Management For For 2.01 Elect Sun Huibi as Director Management For For 2.02 Elect Guo Yuanxi as Director Management For For 2.03 Elect Yu Haizong as Director Management For For 2.04 Elect Liu Lina as Director Management For For 3.01 Elect Feng Bing as Supervisor Management For For 3.02 Elect Dan Yong as Supervisor Management For For 3.03 Elect Ouyang Huajie as Supervisor Management For For 3.04 Elect Meng Jie as Supervisor Management For For 4 Approve Remuneration Scheme for Zhou Liming Management For For 5 Approve Remuneration Scheme for Gan Yongyi and Luo Maoquan Management For For 6 Approve Remuneration Scheme for Zheng Haijun, Tang Yong, Huang Bin, Wang Shuanming and Ni Shilin Management For For 7 Approve Remuneration Scheme for Sun Huibi, Guo Yuanxi, Yu Haizong and Liu Lina Management For For 8 Approve Remuneration Scheme for Feng Bing Management For For 9 Approve Remuneration Scheme for Dan Yong, Ouyang Huajie and Meng Jie Management For For 10 Approve Remuneration Scheme for the Staff Supervisors Management For For 11 Approve Service Contracts of Directors and Supervisors and Other Related Documents Management For For SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:JAN 19, 2017 Record Date:DEC 19, 2016 Meeting Type:SPECIAL Ticker:107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Construction Framework Agreement A and Related Annual Cap Management For For 2 Approve Construction Framework Agreement B and Related Annual Cap Management For For 3 Approve Purchase Framework Agreement and Related Annual Cap Management For For SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:JUN 06, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Proposed Profit Appropriations and Dividend Distribution Plan Management For For 2 Approve 2016 Work Report of the Board of Directors Management For For 3 Approve 2016 Work Report of the Supervisory Committee Management For For 4 Approve 2016 Duty Performance Report of Independent Non-Executive Directors Management For For 5 Approve 2016 Audited Financial Report Management For For 6 Approve 2017 Financial Budget Proposal Management For For 7 Approve Shinewing Certified Public Accountants as PRC Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve Ernst & Young Certified Public Accountants as International Auditor and Authorize Board to Fix Their Remuneration Management For For SINOTRANS SHIPPING LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Li Zhen as Director Management For For 3a2 Elect Tsang Hing Lun as Director Management For For 3a3 Elect Lee Yip Wah, Peter as Director Management For For 3a4 Elect Zhou Qifang as Director Management For For 3a5 Elect Xu Zhengjun as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Authorize Repurchase of Issued Share Capital Management For For 5.2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.3 Authorize Reissuance of Repurchased Shares Management For Against SYNNEX TECHNOLOGY INTERNATIONAL CORP. Meeting Date:JUN 07, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2347 Security ID:Y8344J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For 3 Other Business Management None Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Chi Ping Martin as Director Management For For 3b Elect Charles St Leger Searle as Director Management For For 3c Elect Yang Siu Shun as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt 2017 Share Option Scheme Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Plan of Tencent Music Entertainment Group Management For Against TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:DEC 16, 2016 Record Date:NOV 15, 2016 Meeting Type:SPECIAL Ticker:1666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Rao Zu Hai as Director, Authorize Board to Fix His Remuneration and Enter Into a Service Contract with Rao Zu Hai Management For For 2 Approve the Distribution Framework Agreement and Related Annual Caps for January 1, 2017 to December 31, 2019 Management For For 3 Approve the Master Procurement Agreement and Related Annual Caps for January 1, 2017 to December 31, 2019 Management For For TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:JUN 12, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Audited Consolidated Financial Statements Management For For 2 Approve Report of the Board of Directors Management For For 3 Approve Report of the Supervisory Committee Management For For 4 Approve Final Dividend Management For For 5 Approve PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:OCT 18, 2016 Record Date:SEP 15, 2016 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Cui Zhixiong as Director Management For For 1.2 Elect Xiao Yinhong as Director Management For For 1.3 Elect Cao Jianxiong as Director Management For For 1.4 Elect Li Yangmin as Director Management For For 1.5 Elect Yuan Xin'an as Director Management For For 1.6 Elect Cao Shiqing as Director Management For For 1.7 Elect Ngai Wai Fung as Director Management For Against 1.8 Elect Liu Xiangqun as Director Management For For 2.1 Elect Zeng Yiwei as Supervisor Management For For 2.2 Elect He Haiyan as Supervisor Management For For 2.3 Elect Rao Geping as Supervisor Management For For 3 Approve Remuneration Standards for Directors Management For For 4 Approve Remuneration Standards for Supervisors Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JAN 19, 2017 Record Date:DEC 19, 2016 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of General Mandate to Carry Out the Southern Airlines Transactions and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 27, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve 2016 Allocation of Profit and Distribution of Final Dividend Management For For 5 Approve Baker Tilly Hong Kong Limited as International Auditors and Baker Tilly China as PRC Auditors to Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 27, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lo Chih-Hsien as Director Management For For 3b Elect Liu Xinhua as Director Management For For 3c Elect Chen Kuo-Hui as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2017 Framework Purchase Agreement, Annual Caps and Related Transactions Management For For UNI-PRESIDENT ENTERPRISES CORP. Meeting Date:JUN 21, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:1216 Security ID:Y91475106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Approve Release of Restrictions of Competitive Activities of Directors and Representatives Management For For WEIFU HIGH-TECHNOLOGY GROUP CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:200581 Security ID:Y95338102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Annual Report Summary Management For For 4 Approve Financial Statements Management For For 5 Approve Profit Distribution Management For For 6 Approve 2016 Daily Related-party Transactions Management For For 7 Approve Appointment of Financial Report Auditor Management For For 8 Approve Appointment of Internal Control Auditor Management For For 9 Approve Amendments to Articles of Association Management For Against 10 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For Against XINYI AUTOMOBILE GLASS HONG KONG ENTERPRISES LIMITED Meeting Date:MAY 31, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:8328 Security ID:G9830W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A1 Elect Li Pik Yung as Director Management For For 2A2 Elect Lee Shing Kan as Director Management For For 2A3 Elect Wang Guisheng as Director Management For For 2B Authorize Board to Fix Remuneration of Directors Management For For 3 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Authorize Repurchase of Issued Share Capital Management For For 4B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4C Authorize Reissuance of Repurchased Shares Management For Against 5 Adopt Share Option Scheme Management For Against XINYI GLASS HOLDINGS LTD. Meeting Date:MAY 31, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:868 Security ID:G9828G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Lee Yin Yee as Director Management For For 3A2 Elect Tung Ching Bor as Director Management For For 3A3 Elect Tung Ching Sai as Director Management For For 3A4 Elect Lam Kwong Siu as Director Management For For 3A5 Elect Wong Chat Chor, Samuel as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Authorize Repurchase of Issued Share Capital Management For For 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Reissuance of Repurchased Shares Management For Against YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:SEP 23, 2016 Record Date:SEP 14, 2016 Meeting Type:SPECIAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Expansion of Business Scope and Amend Articles of Association Management For For 2 Approve Increase in Allowance of Independent Directors Management For For 3.1 Elect Luo Fei as Independent Director Management For For 3.2 Elect Liu Yan as Independent Director Management For For YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:JUN 15, 2017 Record Date:JUN 03, 2017 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report Management For For 4 Approve Profit Distribution Management For For 5 Approve Resignation of Non-Independent Director Dai Hui Management For For 6 Elect Wei Anning as Non-Independent Director Management For Against 7 Approve Appointment of Auditor Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton China World Fund By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
